Order filed, January 18, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00920-CR
                                 ____________

                         SARINA SANCHEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from the 399th Judicial District Court
                            Bexar County, Texas
                    Trial Court Cause No. 2013CR11692


                                     ORDER

      The reporter’s record in this case was due November 09, 2018. See Tex. R.
App. P. 35.1. On November 13, 2018, this court ordered the court reporter to file
the record within 30 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.

      We order Sachiko Nagao, the official court reporter, to file the record in
this appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Sachiko Nagao does not timely file the record as ordered,
we may issue an order directing the trial court to conduct a hearing to determine
the reason for the failure to file the record.



                                     PER CURIAM